

Exhibit 10.64














MANAGEMENT AGREEMENT


for


Listed Hotels


by and between


[___________]


as Owner,


and


American Realty Capital Hospitality Grace Portfolio, LLC,


as Manager,




























    

1



--------------------------------------------------------------------------------



MANAGEMENT AGREEMENT


THIS AGREEMENT is made effective with respect to each individual Hotel as of the
Commencement Date (though it may be executed earlier and will become effective
upon [_______] [_], [_____] with respect to the parties’ obligations apart from
those relating to individual Hotels), and is between, on the one hand,
[________], a [Delaware limited liability company] and [_________], a [Delaware
limited partnership] (individually or collectively as context requires,
“Owner”), having their principal offices at c/o American Realty Capital, 405
Park Avenue, New York, NY 10022; and, on the other hand, American Realty Capital
Hospitality Grace Portfolio, LLC, a Delaware limited liability company
("Manager"), having a principal office at c/o American Realty Capital, 405 Park
Avenue, New York, NY 10022.


PRELIMINARY STATEMENT


A.    With respect to each Hotel, Owner is the operating lessee of the Premises,
which is owned by [___________] (individually or collectively as context
requires, “Property Owner”), as indicated in Exhibit A. With respect to each
Hotel, Owner has the authority to enter into this Agreement.


B.    Manager is an independent contractor engaged in the management of hotels
throughout the United States.


C.    Owner is desirous of utilizing the services and experience of Manager in
connection with the operation of each Hotel, and Manager desires to render such
services, all upon the terms and conditions hereinafter set forth.


D.    Notwithstanding anything to the contrary in this Agreement, the parties
acknowledge and agree as follows:


i.
This Agreement was originally drafted to be applicable to a single Hotel.



ii.
The parties now intend that this Agreement function as a master agreement
applicable to multiple Hotels (those identified on Exhibit A), but the parties
hereby agree that, despite the named multiple Hotels, all of the undertakings by
each party to the other with respect to each Hotel, including, but not limited
to, promises, covenants, representations, and warranties, will be completely
independent and severable from all of the undertakings by each party with
respect to any other Hotel. As such, this Agreement functions as a group of
separate stand-alone contracts with respect to the Hotels.



iii.
The Agreement will, for the most part, retain the singular references to “the
Hotel,” which references shall refer to each Hotel individually. Any references
to “each Hotel” or “the Hotels” are included as required for clarity.





NOW, THEREFORE, Owner and Manager agree as follows:



2



--------------------------------------------------------------------------------





ARTICLE I


DEFINITIONS


1.01     Definitions. As used herein, the following terms shall have the
respective meanings indicated below:


1.01.1 Affiliate(s) - with respect to any entity, any natural person or firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
subject entity; a natural person or entity which has another entity as an
Affiliate under the foregoing shall also be deemed to be an Affiliate of such
entity. For purposes hereof the term "control" shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of any such entity, or the power to veto major policy
decisions of any such entity, whether through the ownership of voting
securities, by contract, or otherwise.


1.01.2 Base Management Fee - as defined in the Management Fee Rider.


1.01.3 Capital Renewals - a collective term for (a) normal capital replacements
of, or additions to, FF&E, and (b) special projects designed to maintain the
Hotel in a first-class condition in accordance with the standards contemplated
by this Agreement, including without limitation, renovation of the guest room
areas, public space, food and beverage facilities, or back of the house areas,
which projects will generally comprise replacements of, or additions to, FF&E,
but may include revisions and alterations in the Improvements; most of the
expenditures for such special projects will be capitalized, but a portion
thereof may be currently expended, such as the purchase of smaller items of
FF&E, or expenditures which are ancillary to the overall project but which are
properly chargeable to Property Operations and Maintenance under the Uniform
System of Accounts for Hotels.


1.01.4 Capital Renewals Budget(s) - as defined in Subsection 4.02.1(b).


1.01.5 Claims - as defined in Subsection 12.03.1.


1.01.6 CPI - as defined in Subsection 4.02.3.


1.01.7 Commencement Date – as defined in Section 12.24.
 
1.01.8 Compensation - the direct salaries and wages paid to, or accrued for the
benefit of, any executive or other employee together with all fringe benefits
payable to, or accrued for the benefit of, such executive or other employee,
including employer's contributions required pursuant to any Legal Requirement,
or other employment taxes, pension fund contributions, group life and accident
and health insurance premiums, and profit sharing, retirement, disability and
other similar benefits and severance pay owed to employees at the termination of
this Agreement, if any.
 

3



--------------------------------------------------------------------------------



1.01.9 ERISA - the Employees Retirement Income Security Act of 1974, as amended.
 
1.01.10 Executive Staff - the general manager, resident manager (if any), the
assistant manager (if any) and all department heads, including Director of
Finance, Director of Rooms or Front Office Operation, Director of Food and
Beverage, Director of Marketing and Director of Human Resources.


1.01.11 FF&E - all furniture, furnishings, equipment, fixtures, apparatus and
other personal property used in, or held in storage for use in (or if the
context so dictates, required in connection with), the operation of the Hotel,
other than Operating Equipment, Operating Supplies and fixtures attached to and
forming part of the Improvements.


1.01.12 Gross Operating Profit (GOP) - the excess of Gross Operating Revenues
over expenses and deductions incurred in the operation of the Hotel by Manager
in fulfilling its duties hereunder, determined in accordance with the accounting
system established by the Uniform System (except as modified by this Agreement).
In arriving at Gross Operating Profit, all expenses shall be proper deductions
from Gross Operating Revenues insofar as they relate to the operation of the
Hotel including, without limit, all Base Management Fee, license fees,
franchisor royalties and fees, and direct out-of-pocket charges of Manager or
its affiliates as well as corporate charges.


1.01.13 Gross Revenues - as defined in the Management Fee Rider


1.01.14 Ground Lease - the ground lease, if any, pursuant to which the Land was
demised to Owner or Property Owner.


        1.01.15 Hotel or Hotels – each of the hotels listed on Exhibit A to this
Agreement (with singular references to a Hotel being interpreted to refer to
each Hotel individually unless the context requires otherwise, the intention
being that this Agreement shall operate with respect to each Hotel in the same
manner as if it governed only that Hotel).
 
1.01.16 Impositions - all taxes, assessments, water, sewer or other similar
rents, rates and charges, levies, license fees, permit fees, inspection fees and
other authorization fees and charges, which at any time may be assessed, levied,
confirmed or imposed on the Hotel or the operation thereof


1.01.17 Improvements - the buildings, structures (surface and subsurface) and
other improvements now or hereafter located on the Land.


1.01.18 Initial Term - as defined in Section 2.01.


1.01.19 Land - the parcel or parcels of land on which the Hotel is located.


1.01.20 Legal Requirements - all public laws, statutes, ordinances, orders,
rules, regulations, permits, licenses, authorizations, directions and
requirements of all governments

4



--------------------------------------------------------------------------------



and governmental authorities, which, now or hereafter, may be applicable to the
Premises and the operation thereof, including, without limitation, those
relating to zoning, building, life/safety, environmental and health, employee
benefits, and providing continued health care coverage under ERISA.


1.01.21 Owner - the person or entity named in the preamble hereto, or the
successor of Owner's interest with respect to this Agreement.


1.01.22 License Agreement - the License Agreement with respect to the brand of
each Hotel, licensing the operation of the Hotel under the applicable brand
name, or any other applicable franchise agreement.


1.01.23 Local Operating Account - one or more bank accounts established by
Manager for Owner or its designee in one or more banks approved by Owner.


1.01.24 Major Capital Improvements - as defined in Subsection 12.08.1.


1.01.25 Minimum Balance - as defined in Section 7.02.


1.01.26 Mortgage - as defined in Section 9.03.2.


1.01.27 Operating Equipment - all china, glassware, linens, silverware and
uniforms used in, or held in storage for use in (or if the context so dictates,
required in connection with), the operation of the Hotel.


1.01.28 Operating Funds - as defined in Section 7.02.


1.01.29 Operating Supplies - consumable items used in, or held in storage for
use in (or if the context so dictates, required in connection with), the
operation of the Hotel, including food and beverages, fuel, soap, cleaning
material, matches, stationery and other similar items.


1.01.30 Operating Years - the Operating Years shall coincide with, and be
identical to, the calendar years. If this Agreement shall be terminated
effective on a date other than December 31 in any year, then the partial year
from January 1 of the year in which such termination occurs to such effective
date of termination shall be treated as an Operating Year; references to "full
Operating Years" shall mean those Operating Years which are co-extensive with
full calendar years and shall exclude any partial Operating Year at the
beginning or the end of the term of this Agreement.


1.01.31 Other Managed Hotels - all hotels and inns within the United States
other than the Hotel owned, leased and/or operated by Manager or any of its
Affiliates (or, if a Sub-Manager is in place, then by such Sub-Manager and its
Affiliates rather than by Manager and its Affiliates).


1.01.32 Permitted Exceptions - (i) the Ground Lease, if any, and the terms
thereof; (ii) any Mortgage on the Land, and any modifications, extensions,
renewals and/or refinancings

5



--------------------------------------------------------------------------------



thereof and the terms thereof; (iii) liens for Impositions not delinquent; (iv)
undetermined or inchoate liens or charges for labor or materials supplied to the
Project in connection with the construction or current operation thereof, which
have not at the time been filed or recorded pursuant to law; and (v) easements,
restrictions on use, zoning laws and ordinances, rights of way and other
encumbrances and minor irregularities in title, which do not individually or in
the aggregate impair the use of the Premises for hotel purposes.


1.01.33 Premises - a collective term for Land and Improvements, and Owner’s and
Property Owner's interest therein, and any greater estate or interest hereafter
acquired, together with all entrances, exits, rights of ingress and egress,
easements and appurtenances belonging or pertaining thereto.


1.01.34 Project - a collective term for the real and personal property
comprising the Hotel, and the development and operation thereof.


1.01.35 Term - as defined in Section 2.02.


1.01.36 Uniform System of Accounts for Hotels (or “Uniform System”) - shall mean
the Uniform System of Accounts for Lodging Industry (Tenth Revised Edition,
2006); such term shall require the implementation of subsequent revisions of the
Uniform System of Accounts for Hotels within six (6) months of the effective
date of such revisions.


1.02     References. Except as otherwise specifically indicated, all references
to Article, Section and Subsection numbers refer to Articles, Sections and
Subsections of this Agreement, and all references to Exhibits refer to the
Exhibits attached hereto. The words "herein", "hereof', "hereunder",
"hereinafter" and words of similar import refer to this Agreement as a whole and
not to any particular Article, Section or Subsection hereof. The terms "include"
and "including" shall each be construed as if followed by the phrase "without
being limited to". Unless expressly stated to the contrary, reference to any
Section includes the following Subsections thereof.


ARTICLE II


TERM AND RENEWAL


2.01     The Term. The initial term of this Agreement (the "Initial Term") shall
become effective as set forth in the opening paragraph of this Agreement and
shall expire at midnight of the day preceding the date which is one (1) year
from the Commencement Date.


2.02 Renewal. This Agreement shall automatically renew for successive periods of
one year (each, a “Renewal Term”), unless, relating to any one or more of the
Hotels, either party provides a written notice of termination to the other at
least sixty (60) days prior to the expiration of the Initial Term or the then
current Renewal Term. The Initial Term and the Renewal Term are collectively
referred to herein as the “Term”. In no event shall the Term of the Agreement
exceed the term of the License Agreement.


ARTICLE III

6



--------------------------------------------------------------------------------





ACTIONS UPON TERMINATION


3.01    Final Accounting. Manager shall, within sixty (60) days after
termination of this Agreement, prepare and deliver to Owner a final accounting
statement with respect to the Hotel, along with a statement of any sums due from
Owner to Manager pursuant hereto, dated as of the date of termination. Within
thirty (30) days after the receipt by Owner of such final accounting statement,
the parties will make whatever cash adjustments are necessary pursuant to such
final statement. The cost of preparing such final accounting statement shall be
an operating expense, unless the termination occurs as a result of a breach of
contract by either party, in which case the breaching party shall pay such cost.
Manager and Owner acknowledge that there may be certain adjustments for which
the necessary information will not be available at the time of such final
accounting, and the parties agree to readjust such amounts and make the
necessary cash adjustments when such information becomes available; provided,
however, that (unless there are ongoing disputes of which each party has
received notice) all accounts shall be deemed final as of one hundred eighty
(180) days after such termination.


3.02    Books and Records. Manager shall make available to Owner such books and
records respecting the Hotel (including those from prior years, subject to
Manager’s reasonable records retention policies) as will be needed by Owner to
prepare the accounting statements, in accordance with the Uniform System of
Accounts, for the Hotel for the year in which the termination occurs and for any
subsequent year. Such books and records shall not include any Proprietary
Materials.


3.03    Operating Licenses. Manager shall (to the extent permitted by law)
assign to Owner or its designee all operating licenses for the Hotel which have
been issued in Manager’s name; provided that if Manager has expended any of its
own funds in the acquisition of any of such licenses, Owner shall reimburse
Manager therefor if it has not done so already.


3.04    Cooperation. Manager shall cooperate with the new operator of the Hotel
to effect a smooth transition and shall peacefully vacate and surrender the
Hotel to Owner or its designee. Owner shall use its best efforts to cause such
new operator to cooperate with Manager in effecting a smooth transition with as
little hindrance to the operation of the Hotel prior to such transition as is
reasonably practicable.


The provisions of this Article III shall survive any termination of this
Agreement.


ARTICLE IV


OPERATING PERIOD


4.01     Authority and Duty of Manager. Manager shall have the sole and
exclusive right and obligation to manage and operate the Hotel pursuant to the
terms of this Agreement and Manager agrees that it shall manage and operate the
Hotel as a first-class hotel comparable to Other Managed Hotels in accordance
with the standards for the brand applicable to the Hotel (or other comparable
brands), taking into account the size, location and character of the Project.

7



--------------------------------------------------------------------------------



In connection therewith, Manager shall have the authority and responsibility,
subject to the provisions of this Agreement, to (i) determine operating policy,
standards of operation, quality of service, the maintenance and physical
appearance of the Hotel and any other matters affecting operations and
management; (ii) supervise and direct all phases of advertising, sales and
business promotion for the Hotel; and (iii) carry out all programs contemplated
by the Operating Budgets and, as directed by Owner, the Capital Renewals
Budgets, which have been approved by Owner pursuant to Section 4.02. Owner
agrees that it will cooperate reasonably with Manager to permit and assist
Manager to carry out its duties hereunder. Notwithstanding anything to the
contrary contained herein, the parties agree that any right or obligation of
Manager under this Agreement may be assigned by Manager to a hotel management
company approved by Owner (“Sub-Manager”). Upon any such assignment, references
herein to “Manager” shall be deemed to refer to Sub-Manager except to the extent
that such a reference does not make sense (the parties’ intent being that
although the Manager will remain ultimately responsible hereunder, Sub-Manager
will undertake as many of Manager’s obligations and responsibilities as is
feasible; Manager shall be the final arbiter of whether a particular reference
to Manager does not include Sub-Manager).


4.02     Operating Budgets and Capital Renewals Budgets.
 
4.02.1     Preparation. Manager will submit to Owner not less than forty-five
(45) days in advance of each Operating Year, the following budgets relating to
the Hotel for such Operating Year:


(a) an Operating Budget composed of an estimate of profit and loss by month, an
estimated cash flow projection by month, and departmental forecasts of
operations (hereinafter collectively called the "Operating Budgets"); and


(b)     a budget covering estimated Capital Renewals, which indicates in
reasonable detail the replacements of, or additions to, FF&E, and the nature of
the special projects covered thereby (herein called the "Capital Renewals
Budget(s)").


Budgets for Major Capital Improvements initiated under Section 12.08 shall be
treated separately and shall not be included in the Capital Renewals Budget.


4.02.2 Review. In connection with the submission of the Operating Budgets and
the Capital Renewals Budgets, the representatives of Manager will meet with
Owner to have an in-depth discussion thereof, including a comparison with the
previous year's performance of the Hotel, a discussion of marketing strategy,
identity of markets and the proposed expenditures contained in the Capital
Renewals Budget.


4.02.3 Approval of Budgets. The Operating Budgets and the Capital Renewals
Budget shall be subject to the approval of Owner, which shall not be
unreasonably withheld or delayed, it being contemplated that each such Operating
Budgets and Capital Renewals Budget shall be agreed upon by the parties within
thirty (30) days after the submission of the same by Manager to Owner. If Owner
shall fail to approve any Operating Budgets or Capital Renewals

8



--------------------------------------------------------------------------------



Budget within thirty (30) days after its submittal by Manager, or to submit its
written objections thereof to Manager within such period, in case of a dispute
with regard to any Operating Budgets, then pending the settlement thereof, or
until such dispute is resolved in accordance with Section 12.04, Manager shall
be entitled to continue to operate the Hotel in accordance with the standards
set forth herein and shall be entitled to make expenditures which are consistent
with the Operating Budget for the immediately preceding Operating Year; provided
that, subject to the standards of performance described in Subsection 4.02.4
below, the maximum approved amount of such expenditures shall be equal to (a)
the aggregate of all items set forth in the Operating Budget which are not
disputed by Owner, plus (b) with respect to all items in the Operating Budget
which are disputed or objected to by Owner, the amount allocated to such item(s)
in the Operating Budget for the immediately preceding Operating Year increased
by the greater of (i) five percent (5%), or (ii) the difference between the
Consumer Price Index (All Cities - All Items) (1982-84 = 100) (the "CPI"), on
January 1 of the Operating Year immediately preceding the Operating Year in
question and the CPI on January 1 of the Operating Year in question.


4.02.4 Performance Under Operating Budget. Manager shall use commercially
reasonable efforts to achieve the results set forth in the Operating Budget with
respect to any Operating Year; provided, however, that Owner acknowledges that
the Operating Budget is a composition of estimates and, therefore, Manager
cannot guarantee or warrant that the actual operation of the Hotel for any
Operating Year will be as set forth in the Operating Budget for such Operating
Year.
 
4.02.5 Intentionally Deleted.


4.02.6 Compliance with Capital Renewals Budget. Manager shall at all times
comply with the applicable Capital Renewals Budget as directed by Owner, and
shall not deviate in any substantial respect therefrom without the prior written
consent of the Owner. Notwithstanding the foregoing, Manager shall be entitled
to make additional expenditures not authorized under the then applicable Capital
Renewals Budget in case of emergencies arising out of fire or any other like or
unlike casualty, or in order to comply with any applicable Legal Requirements.
Manager will promptly notify Owner of any expenditures not authorized under the
then applicable Capital Renewals Budget.


4.03     Intentionally Deleted.


4.04     Intentionally Deleted.


4.05     Personnel.


4.05.1 General. Manager shall hire, discharge, promote and supervise the
Executive Staff of the Hotel, and shall supervise through said Executive Staff
the hiring, discharging, promotion and work of all other operating and service
employees of the Hotel. All members of the Executive Staff of the Hotel shall be
properly qualified for their positions, and the direct compensation payable to
such persons shall be comparable to the direct compensation paid to the members
of the Executive Staff of other comparable hotels, taking into account the
location and size of the Hotel. If the general manager for the Hotel selected by
Manager from

9



--------------------------------------------------------------------------------



time to time is not then an existing employee of Manager providing services for
Manager at one of the Other Managed Hotels, Owner shall have the right to
consult with Manager regarding the selection of any such individual as the
general manager of the Hotel, but the final selection of such general manager
shall be at Manager's sole and absolute discretion.


4.05.2     Manager as Employer. All employees of the Hotel shall be employees of
Manager or an affiliate of Manager, and all Compensation of such employees shall
be paid by Manager, and the amount of such payments shall immediately be
reimbursed to Manager by Owner in accordance with Section 4.07 hereof. In the
event an affiliate of Manager employs the employees of the Hotel, Manager shall
remain primarily liable for said employment. Manager shall also have the right
to use employees of Manager or its Affiliates not located at the Hotel to
provide services to the Hotel ("Off-Site Personnel") and the right to have the
general manager of the Hotel serve as the regional manager for Other Managed
Hotels, and all Compensation of such Off-Site Personnel shall immediately be
reimbursed to Manager by Owner in accordance with Section 4.07 hereof, except
Manager shall allocate a portion of said regional managers' salaries and
benefits to other supervised hotels. Likewise, Manager may also allocate a
portion of other Regional Manager's salaries and benefits from other supervised
hotels to the Hotel for benefits received by Hotel for such services; provided
that all such allocations shall have been approved during the budgeting process
for the then-current year. Manager shall also have the right to have Off-Site
Personnel performing regional or area duties relating to the Hotel and Other
Managed Hotels lodged at the Hotel from time to time free of charge.
Accordingly, Manager shall establish appropriate payroll accounts covering all
such employees of the Hotel. Arrangements shall be made such that Manager can
draw on the Hotel Accounts to transfer funds to such payroll accounts
immediately upon its payment of such Compensation. Manager shall indemnify and
hold Owner harmless from and against any and all actions, suits, claims,
penalties, losses, damages and expenses, including reasonable attorneys' fees,
based upon or arising out of Manager's gross negligence or willful misconduct in
connection with the employment of any and all Hotel employees, including but not
limited to any claims based upon discrimination in employment.


4.05.3    Labor Relations. Manager shall negotiate for the best interest of
Owner with any labor unions representing employees of the Hotel, but any
collective bargaining agreement or labor contract resulting therefrom will be
executed by Manager as the employer. In addition, it is understood that, with
respect to labor negotiations not involving multi-employer bargaining
arrangements applicable to the Hotel and other hotel properties not owned or
managed by Manager, Manager shall consult with Owner in advance of, and, to the
extent practicable, during the course of, negotiations with any labor union.


4.05.4    Manager Personnel. If Manager shall reasonably deem it advisable, it
shall assign the general manager, the controller and other members of the
Executive Staff of the Hotel from the employees of Manager and its Affiliates or
from the staff of Other Managed Hotels. All such employees will be paid their
regular Compensation, such Compensation to be paid by the Hotel, or if Manager
deems it advisable, by Manager, in which case Manager will be reimbursed by
Owner therefor as provided in Section 4.07.



10



--------------------------------------------------------------------------------



4.05.5    Business Expenses. The Executive Staff and other appropriate employees
of the Hotel shall also be reimbursed for all reasonable business expenses
pertaining to the Hotel, including business entertainment and travel expenses,
in accordance with the standard practices in effect at Other Managed Hotels.


4.05.6 Benefit Plans. etc. Manager shall have the right to provide, and shall be
obligated to provide if required by Owner, to the employees of the Hotel who are
eligible therefor and who are not covered by collective bargaining or similar
arrangements, with benefits of the incentive plans, and the pension, profit
sharing or other employee retirement, disability, health or welfare or other
benefit plan or plans now or hereafter applicable to employees of Other Managed
Hotels, and to charge the Hotel with the Hotel's pro rata share of the costs and
expenses of such plan or plans allocated to the Hotel on the same basis as
allocated to participating Other Managed Hotels.


The parties agree and acknowledge that Manager may (but shall not be required
to) provide benefits and allow participation in such plans on whatever modified
basis as it may determine appropriate under the circumstances, and may waive any
waiting period or any preconditions to coverage or participation otherwise
applicable to such employees. No statement, promise, representation or warranty
regarding the terms of such plans or the participation or coverage of employees
shall be enforceable, binding or effective in any way unless made in writing and
signed by an authorized representative of Manager.


Notwithstanding the foregoing, in no event shall Manager initiate or adopt any
plans, programs or benefits for Hotel employees not otherwise in effect at Other
Managed Hotels unless required by applicable collective bargaining agreements.


4.06     Additional Responsibilities of Manager.


4.06.1    Manager shall in its own name, perform the following additional
services, or cause the same to be performed for the Hotel:


(a)     establish and revise, as necessary, administrative policies and
procedures, including policies and procedures for the control of revenue and
expenditures, for the purchasing of supplies and services, for the control of
credit, and for the scheduling of maintenance, and verify that the foregoing
procedures are operating in a sound manner;


(b)     subject to compliance with the applicable Capital Renewals Budget and
subject to Section 4.06.02(b) hereof, and if directed by the Owner, make all
repairs, decorations, revisions, alterations and improvements to the Hotel as
shall be reasonably necessary for the proper maintenance thereof in good order,
condition and repair;


(c)     subject to Section 4.06.02(b) hereof, purchase such Operating Equipment
and Operating Supplies as shall be reasonably necessary for the proper operation
of the Hotel in accordance with the Operating Budgets;

11



--------------------------------------------------------------------------------





(d)     apply for, and use its reasonable best effort to obtain and maintain,
all licenses and permits required of Owner or Manager in connection with the
operation and management of the Hotel; Owner agrees to execute and deliver any
and all applications and other documents as shall be reasonably required and to
otherwise cooperate, in all reasonable respects, with Manager in applying for,
obtaining and maintaining such licenses and permits;


(e)     use its reasonable best efforts to do, or cause to be done, all such
acts and things in and about the Hotel as shall be reasonably necessary to
comply with Legal Requirements and the terms of all insurance policies, and to
discharge any lien, encumbrance or charge on or with respect to the Hotel and
the operation thereof, other than Permitted Exceptions;


(f)     in accordance with the Operating Budgets, pay all Impositions and
insurance premiums, when due;


(g)     use its reasonable best efforts to cause the Hotel to comply with all
applicable covenants and provisions of the Ground Lease (if any) and Mortgage,
and pay, when due, the installments of rental under the Ground Lease (if any)
and of principal and interest on the Mortgage, if directed by the Owner; and
 
(h) subject to the prior written approval of Owner, retain legal counsel for the
Hotel, which legal counsel shall perform legal services under the direction of
Manager.


4.06.02. Except in the following instances, the parties agree that Manager shall
not be acting as agent of Owner. Manager shall, as agent of Owner, either in its
own name or in the name of the Owner, perform the following additional services,
or cause the same to be performed for the Hotel:


(a)     subject to the prior written approval of Owner, consummate leases with
respect to the commercial and office space in the Premises and concession or
other arrangements with respect to other space and facilities on the Premises;
and


(b)     enter into any contracts, purchase orders or work orders for goods or
services to the Hotel; provided that Owner's prior written approval shall be
required for any contract having a non-terminable term in excess of one year, or
if the amount of the aggregate expenditures thereunder would, or are reasonably
anticipated to, exceed $50,000.00 in the aggregate per annum.


Owner shall be entitled to meet with the regional manager of Manager or other
responsible Manager representatives on a quarterly basis to review and discuss
the operation of the Hotel, including any substantial deviation from the
operating strategies, policies or procedures

12



--------------------------------------------------------------------------------



which form the basis on which the current Operating Budgets were made. Manager
shall reasonably consider any comments or suggestions of Owner.


4.07     Reimbursements to Manager. In addition to the Base Management Fee
provided for in Article VI, Manager and its Affiliates shall be entitled to be
reimbursed for the following costs and expenses incurred in rendering services
to the Hotel:


(a)     the Compensation paid by Manager or its Affiliates to Hotel employees;


(b)     the Compensation payable to all officers and employees of Manager and
its Affiliates (other than Vice Presidents, and higher ranking executive
officers), who are not assigned to the Hotel, under Subsection 4.05.4, while
working exclusively on an assignment for the specific benefit of the Hotel;


(c)     reasonable travel and entertainment expenses of all officers and
employees of Manager and its Affiliates incurred in performing its duties
hereunder in connection with any phase of the operation of the Hotel in
accordance with the policies of Manager then in effect;


(d)     the Compensation and expenses paid or reimbursed by Manager or its
Affiliates to all independent consultants rendering services to the Hotel if and
to the extent contemplated in the Operating Budgets or Capital Renewals Budget
for such Operating Year or as otherwise approved by Owner;


(e)     the costs and expenses of centralized accounting services under Section
7.07; and
 
(f)     all other expenditures which are authorized, permitted or required under
the provisions of this Agreement which have been paid or funded by Manager on
Owner's behalf.


It is agreed that, to the extent the entire amount of Compensation or other
expense reimbursable to Manager or its Affiliates under the provisions of this
Section 4.07, or under any other provisions of this Agreement, is not incurred
solely for the benefit of the Hotel, then such amount or expense shall be
appropriately allocated.


Manager shall be entitled to reimburse itself and its Affiliates for the above
items out of the Hotel Accounts.


ARTICLE V


INSURANCE


5.01     Coverage.



13



--------------------------------------------------------------------------------



5.01.1    Required Insurance. The following insurance shall be secured and
maintained with respect to the Hotel at all times during the Term of this
Agreement:


(a)     All risk property insurance, including fire, windstorm, flood,
earthquake and other risks covered by extended coverage endorsements on the
Improvements and contents in an amount equal to the full replacement value
thereof, including terrorism under subparagraphs (a) (b) (c) (d) ,


(b)     All risk business interruption insurance, including fire, windstorm,
flood, earthquake and other risks covered by extended coverage endorsements for
full recovery of the net profits of the Hotel for the entire period of any such
business interruption, or not less than twelve (12) months or such longer period
as may be required by Owner's or Property Owner’s mortgagees or lenders;


(c)     Insurance against loss from accidental damage to, or from the explosion
of, boilers, air conditioning systems, including refrigeration and heating
apparatus, pressure vessels and pressure pipes in an amount equal to the full
replacement value of such items, including with respect to any restaurant tenant
of the Hotel (if applicable);


(d)     Business interruption insurance against loss from accidental damage to,
or from the explosion of, boilers, air conditioning systems, including
refrigeration and heating apparatus, pressure vessels and pressure pipes for
full recovery of the net profits for the entire period of any such business
interruption, including with respect to any restaurant tenant of the hotel (if
applicable);


(e)     Commercial general liability for any claims or losses arising or
resulting from the Hotel, with combined single limits of $1,000,000 per each
occurrence for bodily injury and property damage. If the General Liability
coverages are provided by a Commercial General Liability policy form, the
General Aggregate Limit shall not be less than $2,000,000, and it shall apply
per location. Such insurance shall be on an occurrence policy form and shall
include premises and operations, independent contractors, blanket contractual,
products and completed operations, advertising injury, employees as additional
insureds, broad form property damage, personal injury, incidental medical
malpractice, severability of interests, and explosion, collapse and underground
coverage during any construction;


(f)     If the Manager will provide valet parking, garagekeepers liability
insurance in a minimum amount of $1,000,000;


(g)     Statutory workers' compensation insurance on all employees in accordance
with the requirements of applicable law together with Employer's Liability
coverage with limits adequate to meet the Umbrella insurers

14



--------------------------------------------------------------------------------



requirements (see (l) below).  Policy to contain an Alternate Employer
endorsement in favor of the Owner and Property Owner;


(h)     Employment practices liability insurance in an amount not less than
$1,000,000.00, per occurrence per claim (as this is a claim made coverage form) 
and $1,000,000.00 in the aggregate (the amount of any deductible under such
insurance shall be paid out of Gross Revenues unless the claim arises out of
Manager's gross negligence or willful misconduct); and


(i)     Insurance against such other insurable risks as any mortgagee or lender
or either’s agent may, from time to time, reasonably require;


(j)    Liquor Liability (if applicable) for combined single limits of bodily
injury and property damage of not less than $1,000,000 per occurrence;


(k)     Business Auto Liability including owned, non-owned and hired vehicles
for combined single limits of bodily injury and property damage of not less than
$1,000,000 per occurrence including Owner and Property Owner as additional
insureds as respects claims arising from operation or use on the premises and/or
on Hotel business;


(l)     Umbrella Excess Liability in amounts not less than $9,000,000 in excess
of the liability insurance required in subsections (e), (g), (j) and (k)
immediately above. The amount of such coverage shall be increased as required by
Franchisor or any other applicable franchisor;


(m)     Comprehensive Crime policy written on a blanket basis including at
minimum Employee Dishonesty, Depositor's Forgery, Monies & Securities coverage
on and off premises, Computer Fraud, Credit Card Forgery, Funds Transfer and
other clauses as may be applicable to the operation of the Hotel including
coverage for Hotel's assets in the care, custody and control of the Manager in
an amount not less than $1,000,000 per claim.


5.01.2 Responsibility to Maintain. During the Term, Owner, or if and to the
extent requested by Owner, Manager at the expense of Owner, shall procure and
maintain the insurance policies required under clauses (a) through (f) and (i)
through (l) of Subsection 5.01.1, and Manager shall procure and maintain the
coverages required under clauses (g), (h), (m) and (n) of that Subsection, at
the expense of Owner.


5.01.3 Requirements. All policies of insurance shall be written on an
"occurrence" basis, if possible. The insurance coverage shall in any event
comply with the requirements of the Mortgage or other loan, if any. Any
deductibles within the insurance policies required above shall not exceed
$25,000, except for wind, flood, and earthquake deductibles which shall be
approved by Owner or bought down to $25,000 at the expense of Owner, and the
deductible for employment practices liability insurance, which may be $50,000.



15



--------------------------------------------------------------------------------



5.02     Policies and Endorsements.


5.02.1 Policies. All insurance provided for under the above Section 5.01 shall
be effected by policies issued by insurance companies of good reputation and of
sound and adequate financial responsibility, and rated no less than A-VIII in
Best's Insurance Guide. The party procuring such insurance shall deliver to the
other party certificates of insurance with respect to all of the policies of
insurance so procured, including existing, additional and renewal policies, and
in the case of insurance about to expire, shall deliver certificates of
insurance with respect to the renewal policies to the other party not more than
thirty (30) days after the respective dates of expiration. The party responsible
for procuring the insurance identified in this Article V shall provide copies of
policies to the other party upon request.


5.02.2 Endorsements. To the extent feasible, all policies of insurance provided
for under this Article V shall have attached thereto (a) an endorsement that
such policy shall not be canceled or materially changed without at least thirty
(30) days prior written notice to Owner and Manager, and (b) an endorsement to
the effect that no act or omission of Owner or Manager shall affect the
obligation of the insurer to pay the full amount of any loss sustained. All
insurance policies procured by Owner shall contain an endorsement to the effect
that such insurance shall be primary to any similar insurance carried by
Manager.


5.02.3 Named Insureds. All policies of insurance required under clauses (a)
through (d) of Subsection 5.01.1 shall be carried in the name of Property Owner,
and, if required, Mortgagee and the lessor under the Ground Lease, if any, and
Manager shall be named as a loss payee as to business interruption insurance.
Losses thereunder shall be payable to the parties as their respective interests
may appear. Notwithstanding the foregoing, if Mortgagee is an institutional
lender, and so requires, losses may be made payable to Mortgagee, or to a bank
or trust company qualified to do business in the state where the Hotel is
located, in either instance as trustee for the custody and disposition of the
proceeds therefrom. Owner agrees to use reasonable efforts to attempt to cause
any mortgagee to agree that its mortgage shall contain a provision to the effect
that proceeds from property insurance shall be made available for restoration of
the Hotel. All insurance policies required in clauses (e), (f), and (i) through
(l) of Subsection 5.01.1, shall name Owner and its Affiliates, directors,
officers, agents and employees of each such entity as named insureds, and
Manager, its Affiliates, directors, officers, agents and employees of each such
entity as additional insureds on a primary basis, irrespective of any other
coverage, whether collectable or not. Policies required in clauses (g), (h) and
(m) shall be written in the name of the employer.


5.03     Waiver of Liability. Neither Manager nor Owner shall assert against the
other, and do hereby waive with respect to each other, or against any other
entity or person named as additional insureds on any policies carried under this
Article V, any claims for any losses, damages, liability or expenses (including
attorneys' fees) incurred or sustained by either of them on account of injury to
persons or damage to property arising out of the ownership, development,
construction, completion, operation or maintenance of the Hotel, to the extent
that the same are covered by the insurance required under this Article V. Each
policy of insurance shall contain a specific waiver of subrogation reflecting
the provisions of this Section 5.03, or a substantially identical waiver of
subrogation between Manager and Sub-Manager, and a provision to the effect

16



--------------------------------------------------------------------------------



that the existence of the preceding waiver shall not affect the validity of any
such policy or the obligation of the insurer to pay the full amount of any loss
sustained.
 
5.04     Insurance by Manager. Any insurance provided by Manager under this
Article V may, subject to Owner's approval, be effected under policies of
blanket insurance which cover other properties of Manager and its Affiliates,
and Manager shall have the right to charge the Hotel with the Hotel's pro rata
share of such premiums shall be allocated to the Hotel on the same basis as
allocated to participating Other Managed Hotels. Any policies of insurance
maintained by Manager pursuant to the provisions of this Article V may contain
deductible provisions in such amounts as are maintained with respect to Other
Managed Hotels, for which Owner shall be responsible or which Manager, at
Owner's expense, may pay.


ARTICLE VI


BASE MANAGEMENT FEE


In addition to the reimbursements required under Section 4.07 for Manager's
services hereunder during the Term, Owner shall pay Manager the Base Management
Fee computed and made payable as provided in the Management Fee Rider attached
hereto.


ARTICLE VII


ACCOUNTS; WORKING FUNDS; RECORDS AND REPORTS


7.01     Hotel Accounts: Expenditures.


(a) All funds derived from the operation of the Hotel shall belong to and be the
property of Owner and shall be deposited daily by Manager in the Local Operating
Account. All disbursements and withdrawals from said accounts as required or
permitted under this Agreement shall be made by bonded representatives of
Manager whose signatures have been authorized. Reasonable petty cash funds and
house banks, in amounts satisfactory to Owner, shall be maintained at the Hotel.


(b) All payments to be made by Manager hereunder shall be made from authorized
bank accounts, from petty cash funds or from Operating Funds provided by Owner
pursuant to Section 7.02. All debts and liabilities which have been validly
incurred by Manager as a result of its operation and management of the Hotel
pursuant to the terms hereof, whether asserted before or after termination, will
be paid by Owner to the extent funds are not available for that purpose from
Gross Revenues. Manager shall not be required to make any advance or payment to
or for the account of Owner except out of such funds, and Manager shall not be
obligated to incur any liability or obligation for Owner's account without
assurances that necessary funds for the discharge thereof will be provided by
Owner.


(c) All banks accounts shall be owned by Owner and shall be solely controlled
and operated by Manager; the agency status of Manager shall be designated on the
checks and drafts drawn on such bank accounts.

17



--------------------------------------------------------------------------------





(d) Manager shall, on at least a weekly basis (on a Friday, or if Friday is a
legal holiday, on the next business day), cause all amounts in the Hotel
operating accounts in excess of the Minimum Balance (as defined below) to be
wired electronically to a bank account designated for such purposes by Owner.


(e) Manager shall submit to the Owner by the twelfth (12th) calendar day of each
Accounting Period a consolidated report for the Accounting Period most recently
ended detailing the flow of cash into and out of the Local Operating Account,
including investment income, cash deposits, credit card deposits, payroll checks
paid, operating expense checks paid, ACH drafts paid, wires transmitted to Owner
and any other use of cash. This report must also reconcile to the sum of the
individual general ledger cash balances of the Hotel.


(f) Notwithstanding anything to the contrary contained in this Agreement,
Manager acknowledges and agrees that Owner shall have the right to designate
various individuals, from time to time, who shall have signing authority with
respect to the Local Operating Account (the “Owner’s Representatives”) and
Manager shall execute any documents or instruments necessary to effect such
signing authority. In consideration of the foregoing, Owner agrees that Owner’s
Representatives shall not make any such disbursements or withdrawals without the
provision of prior written notice to Manager at least two (2) days prior to such
withdrawal.


7.02     Minimum Balance. During the Term of this Agreement, Owner shall
maintain cash in the Local Operating Account ("Operating Funds") sufficient in
amount to properly operate the Hotel. If at any time during the Term, the funds
in the Local Operating Account fall below the Minimum Balance (as defined
below), Owner shall deposit in the Local Operating Account additional funds in
an amount equal to the difference between the funds therein and the Minimum
Balance. As used in this Agreement, "Minimum Balance" means $30,000 in cash.


7.03     Books and Records. Manager shall keep full and adequate books of
account and such other records as are necessary to reflect the results of the
operation of the Hotel. For this purpose, Owner agrees that it will make
available to Manager, or its representatives, all books and records pertaining
to the prior operation of the Hotel and any Major Capital Improvements. Manager
shall keep the books and records for the Hotel in all material respects in
accordance with the Uniform System of Accounts for Hotels, on an accrual basis
in accordance with generally accepted accounting principles consistently
applied.


7.04     Reports to Owner. Manager shall deliver, or cause to be delivered, to
Owner (via e-mail transmission) the following statements:


(a)     within twelve (12) days after the end of each calendar month, a detailed
profit and loss statement, substantially in the form used at Other Managed
Hotels, showing the results of operation of the Hotel for such month and the
year-to-date, and a statement of departmental operations, for such month and
year-to-date, and having annexed thereto a computation in reasonable detail of
the Base Management Fee for such preceding month and the year-to-date,
calculated as provided in the Management Fee Rider and for the second full year
of the Term, such reports shall include a comparison with the prior year's
results, and a balance sheet;

18



--------------------------------------------------------------------------------





(b)     within twelve (12) days after the end of each Operating Year, an
unaudited financial statement consisting of a balance sheet, a related statement
of profit and loss and a statement of cash flows, and having annexed thereto a
computation in reasonable detail of the Base Management Fee for such year,
calculated as provided in the Management Fee Rider and for the second full year
of the Term, such reports shall include a comparison with the prior year's
results. Audited financial statements shall be at Owner's sole cost and expense.


(c)     Within twelve (12) days of Owner's request, a SAS 70 letter to Owner by
Manager. The cost of providing the SAS 70 is included in the Accounting Fees.


7.05     Owner's Rights to Inspection and Review. Upon reasonable advance
written notice to the general manager of the Hotel, Manager shall accord to
Owner, its accountants, attorneys and agents, the right to enter upon any part
of the Hotel at all reasonable times during the Term of this Agreement for the
purpose of examining or inspecting the same or examining and making extracts of
the financial books and records of the Hotel or for any other purpose which
Owner, in its discretion, shall deem necessary or advisable, but same shall be
done without material disruption to the operation and business of the Hotel and
for the second full year of the Term, such reports shall include a comparison
with the prior year’s results.


7.07     Centralized Accounting Services. Manager may, in its reasonable
discretion, handle directly, or through an Affiliate or one of the Other Managed
Hotels, any of the accounting functions for the Hotel, including without
limitation, accounts payable, general ledger, payroll and accounts receivable,
or any part thereof, on a centralized basis with one or more Other Managed
Hotels for the purpose of achieving a more cost-efficient operation of the
Hotel. Manager or its Affiliate or the Other Managed Hotel furnishing such
centralized accounting functions shall be entitled to be reimbursed or paid from
the Hotel Accounts for (i) the pro rata share of the costs and expenses of
providing such accounting functions allocated to the Hotel on the same basis as
allocated to participating Other Managed Hotels utilizing such centralized
accounting services, and (ii) such amounts required to cover or reimburse
Manager, its Affiliate or Other Managed Hotel for the payment of authorized
expenditures by such entity as a part of such centralized accounting services
and as provided on the attached Management Fee Rider.


ARTICLE VIII


TERMINATION RIGHTS


8.01     Termination by Owner. If any one of the following events shall happen
with respect to any Hotel:


(a)     if Manager shall fail to keep, observe or perform any material covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Manager, and such default shall continue for a period of thirty (30) days
after notice thereof by Owner to Manager;



19



--------------------------------------------------------------------------------



(b)     if Manager shall apply for or consent to the appointment of a receiver,
trustee or liquidator of Manager or of all or a substantial part of its assets,
file a voluntary petition in bankruptcy, or admit in writing its inability to
pay debts as they come due, make a general assignment for the benefit of
creditors, file a petition or an answer seeking reorganization or arrangement
with creditors or take advantage of any insolvency law, or file an answer
admitting the material allegations of a petition filed against Manager in any
bankruptcy, reorganization or insolvency proceeding, or if any order, judgment
or decree shall be entered by any court of competent jurisdiction, on the
application of a creditor, adjudicating Manager a bankrupt or insolvent or
approving a petition seeking reorganization of Manager or appointing a receiver,
trustee or liquidator of Manager or of all or a substantial part of its assets,
and such order, judgment or decree shall continue unstayed and in effect for any
period of sixty (60) consecutive days;


(c)     if a right of termination on the part of Owner shall have arisen under
Sections 10.01 or 10.02;


(d)     the License Agreement is terminated due to the action or inaction of
Manager;


(e)     the Hotel is sold pursuant to a Permitted Transfer under Section
9.03.2(a);


(f)     In any Operating Year, Manager fails to both (1) achieve 90% of budgeted
Gross Operating Profit for the Operating Year, provided, however, Manager shall
have the right, but not the obligation, to cure such failure by within sixty
(60) days following the end of such Operating Year, contributing to Gross
Operating Profit for such Operating Year an amount necessary to cause Gross
Operating Profit to equal at least ninety percent (90%) of the amount of Gross
Operating Profit set forth in the Operating Budget for such Operating Year, in
which event Owner shall have no right to terminate this Agreement with respect
to the Hotel; and (2) fails to maintain a Smith Travel Research RevPar Share
Index of at least 110% market share for the Operating Year.


then Owner shall have the right to terminate this Agreement with respect to such
Hotel (which will then be removed from Exhibit A), without payment or penalty
for such termination, upon written notice to Manager given at any time following
the occurrence of such event, or if a period of grace is provided, then
following the expiration of the applicable grace period, and while such event
shall be continuing, and this Agreement shall terminate upon the date specified
therein, which date shall be not less than thirty (30) days nor more than
seventy-five (75) days after the date of the giving of such notice; or


(g)    Notwithstanding anything to the contrary contained in the Agreement,
Owner may terminate this Agreement with respect to any Hotel or all of the
Hotels without cause at any time upon sixty (60) days’ prior written notice to
Manager, provided that the effective date of such termination may only be on or
after the one-year anniversary of the Commencement Date.


(h)    Intentionally Deleted


8.02     Termination by Manager. If any of the following events shall happen
with respect to any Hotel:

20



--------------------------------------------------------------------------------





(a)     Owner shall fail to provide funds to be deposited in the Local Operating
Account in accordance with the provisions of Section 7.02 within ten (10) days
after Manager's request for such additional funds, and such failure continues
for an additional ten (10) day period after written notice by Manager to Owner
that such funds have not yet been received;


(b)     Owner shall fail to keep, observe or perform any other material
covenant, agreement, term or provision of this Agreement to be kept, observed or
performed by Owner, and such default shall continue for a period of thirty (30)
days after notice thereof by Manager to Owner;


(c)     Intentionally Deleted.


(d)    Owner shall apply for or consent to the appointment of a receiver,
trustee or liquidator of Owner or of all or a substantial part of its assets,
file a voluntary petition in bankruptcy or admit in writing its inability to pay
its debts as they come due, make a general assignment for the benefit of
creditors, file a petition or an answer seeking reorganization or arrangement
with creditors or to take advantage of any insolvency law, or file an answer
admitting the material allegations of a petition filed against Owner in any
bankruptcy, reorganization or insolvency proceeding, or if an order, judgment or
decree shall be entered by any court of competent jurisdiction, on the
application of a creditor, adjudicating Owner a bankrupt or insolvent or
approving a petition seeking reorganization of Owner or appointing a receiver,
trustee or liquidator of Owner or of all or a substantial part of the assets of
Owner, and such order, judgment or decree shall continue unstayed and in effect
for any period of sixty (60) consecutive days;


(e)     if because of a default under the Ground Lease (if any) or the Mortgage,
the Ground Lease shall be terminated or the Mortgage shall be foreclosed (or the
Hotel sold in lieu of foreclosure) or such steps shall be taken to terminate the
Ground Lease or foreclose on the Mortgage such that Manager's ability to manage
the Hotel shall be materially adversely affected; or


(f) Owner shall be in default under the License Agreement and such default shall
have continued after the expiration of any applicable grace period with respect
thereto or the License Agreement shall have been terminated,


then Manager shall have the right to terminate this Agreement with respect to
such Hotel (which will then be removed from Exhibit A) upon written notice to
Owner given at any time following the occurrence of any such event, or if a
period of grace is provided, then following the expiration of the applicable
period, and while such event shall be continuing, and this Agreement shall
terminate upon the date specified therein, which date shall be not less than
thirty (30) days nor more than seventy-five (75) days after the date of the
giving of such notice.


8.03     Curing Defaults. Any default by Manager under clause (a) of Section
8.01 or Owner under clause (b) of Section 8.02, as the case may be, which is
susceptible of being cured, shall not constitute a basis of termination if the
nature of such default shall not permit it to be

21



--------------------------------------------------------------------------------



cured within the grace period allotted, provided that within such grace period
either Manager or Owner shall have commenced to cure such default and shall
proceed to complete the same with reasonable diligence.


8.04     Effect of Termination. The termination of this Agreement under the
provisions of this Article VIII shall not affect the rights of the terminating
party with respect to any damages it has suffered as a result of any breach of
this Agreement, nor shall it affect the rights of either party with respect to
liability or claims accrued, or arising out of events occurring, prior to the
date of termination.


8.05     Remedies.


(a)     If this Agreement is terminated due to an event of default by either
party which remains uncured after any applicable cure period, the terminating
party shall be entitled to all damages incurred by such party as a result of
such default, including damages resulting from early termination of the
Agreement, but excluding punitive damages.


(b) Neither the right of termination nor the right to sue for damages nor any
other remedy available to either party hereunder shall be exclusive of any other
remedy given hereunder or now or hereafter existing at law or in equity.


8.06     Intentionally Deleted.


8.07     Preservation of Books and Records. In the event of the expiration or
earlier termination of this Agreement, Owner shall preserve all books and
records, files and correspondence remaining at the Hotel in accordance with
Owner's record retention guide then in effect after the expiration or
termination of this Agreement, and Owner shall provide access to Manager, and
its representatives, to such books, records, correspondence and files at all
reasonable times.


8.08     Extension Date of Termination. Notwithstanding any contrary provision
of this Agreement, the date of termination of this Agreement, other than upon
expiration of the Term, shall be extended so that the date of termination after
notice of termination is given to or by Manager shall be on a date which is not
earlier than fifteen (15) days plus the number of days, if any, Manager is
required to give its employees advance notice of termination of employment as
required by the Worker Adjustment and Retraining Act, 29 U.S.C., §2101 et. seq.,
as hereafter amended, or any similar federal or state statute.




ARTICLE IX


TITLE MATTERS


9.01 Title to Hotel. Owner covenants that, as of the date hereof, it has a valid
and subsisting ownership or leasehold interest in the Premises. Owner further
covenants that, subject to the terms and conditions of this Article IX,
throughout the Term of this Agreement, it shall

22



--------------------------------------------------------------------------------



maintain such ownership or leasehold interest in the Premises, and good title to
(or leasehold interest in) the FF&E and the Operating Equipment.


9.02     Sale or Assignment by Manager.


9.02.1 Prohibited Transfers. Except as provided in the following Subsection
9.02.2, Manager shall not assign this Agreement, voluntarily or by operation of
law, without the prior written consent of Owner. The disposition by Manager of
its controlling interest in any Affiliate to which it has previously assigned
this Agreement, shall be deemed to be a prohibited assignment hereunder
requiring the prior written consent of Owner. It is understood and agreed that
any consent granted by Owner to any such assignment or other disposition shall
not be deemed a waiver of the covenant herein contained against assignment or
disposition in any subsequent case. No assignment or transfer of this Agreement
shall operate to release Manager from any of its obligations under this
Agreement.


9.02.2 Permitted Transfers. Manager, without the consent of Owner, shall have
the right to assign this Agreement to any Affiliate of Manager. Upon execution
of any assignment as aforesaid under this Subsection 9.02.2, or with Owner's
consent under Subsection 9.02.1, notice thereof in the form of a duplicate
original of such assignment shall be delivered to Owner forthwith.


9.03     Sale, Lease or Assignment by Owner.


9.03.1 Prohibited Transfers. Except as otherwise provided herein, Owner (or the
Property Owner) agrees that, without the consent of Manager, which shall not be
unreasonably withheld, it will not sell, lease or otherwise transfer or convey
the Hotel, or any part thereof, or assign this Agreement, except as provided in
this Section 9.03; such prohibition shall apply, without limitation, to any sale
and leaseback transaction. Notwithstanding the foregoing, Owner may, without
Manager's consent, sell or otherwise transfer any part of the Land, or grant
easements on or across the Land, provided such conveyances do not materially and
adversely affect the operation of the Hotel.


9.03.2. Permitted Transfers.


(a) Owner or Property Owner may sell or otherwise transfer the Hotel to any
unaffiliated third party, and terminate this Agreement, upon ninety (90) days
written notice to Manager.


(b) Owner or Property Owner may transfer its interest in the Hotel and assign
this Agreement to any Affiliate of Owner in connection with any transfer of
publicly traded stock or public offering of equity ownership interests in Owner
or by Owner’s parent company.


(d) Owner or Property Owner may grant a mortgage, deed of trust, or other
encumbrance or security interest ("Mortgage") in the Hotel or any part thereof
from time to time.

23



--------------------------------------------------------------------------------





9.04     Successors and Assigns. Subject to the foregoing, this Agreement shall
inure to the benefit of and be binding upon the parties hereto, their respective
heirs, legal representatives, successors and assigns, and with respect to Owner,
the phrase "successors and assigns" shall include purchasers and lessees, or
sublessees, of Owner's interest in the Premises.


ARTICLE X


DAMAGE OR DESTRUCTION; EMINENT DOMAIN


10.01 Damage or Destruction. If the Hotel shall be substantially damaged by fire
or other casualty, or in the event that Mortgagee does not make sufficient
proceeds of insurance available to Owner or Property Owner to permit Owner or
Property Owner to rebuild and restore the Premises to a condition which permits
the continued operation of the Hotel by Manager as contemplated by this
Agreement, then Owner or Manager, by written notice to the other party given
within sixty (60) days after the occurrence of such event, shall have the right
to terminate this Agreement on the basis that Owner or Property Owner does not
elect to rebuild or restore the Hotel, and neither party shall have any further
obligation to the other party hereunder, except with respect to liability
accruing, or based upon events occurring, prior to the effective date of such
termination.


10.02 Eminent Domain. If all of the Premises, or such substantial portion
thereof as to make it infeasible, in the reasonable opinion of Owner or Manager,
to restore and continue to operate the remaining portion for the purposes
contemplated hereby, shall be taken through the exercise, or by agreement in
lieu of the exercise, of the power of eminent domain, then effective upon the
date that Owner shall be required to surrender possession of the Premises, or a
portion thereof, either party may terminate this Agreement and neither party
shall have any further obligation to the other party hereunder, except with
respect to liabilities accruing, or based upon events occurring, prior to the
effective date of such termination. In the event a substantial portion of the
Premises is taken, but Mortgagee fails or refuses to make available to Owner or
Property Owner sufficient proceeds of such eminent domain proceedings in order
to permit Owner or Property Owner to make appropriate alterations, restorations
or repairs to the remainder of the Premises, so that the Hotel would continue to
be operable for the purposes herein contemplated, then Owner shall have the
right to terminate this Agreement upon written notice to Manager and, upon the
date that Owner shall be required to surrender possession of the Premises to the
condemning authority, this Agreement shall terminate and neither party shall
have any further obligation to the other party hereunder, except with respect to
liabilities accruing, or based upon events occurring, prior to the effective
date of such termination. Any election to terminate this Agreement must be made
within thirty (30) days of receipt of actual written notice from the condemning
authority setting out the details of the proposed taking. If such notice does
not provide the parties with sufficient detail so that a decision may be made
regarding termination, the parties may mutually agree to extend the above time
period in their discretion. In the event this Agreement is not terminated due to
eminent domain in this Section 10.02, then Owner or Property Owner shall proceed
with all due diligence to repair any damage to the Hotel, or to alter or modify
the Hotel so as to render it a complete architectural unit which can be operated
as a hotel of substantially the same type and class as before, but only to the
extent of condemnation

24



--------------------------------------------------------------------------------



proceeds available to Owner or Property Owner. Owner and/or Property Owner or
any Affiliate of either shall be solely entitled to any award, subject only to
any exceptions set out below. Manager may seek an award from the condemning
authority for its loss of business interest only, if such separate claim is
permitted. In the event the condemning authority does award Manager for such
loss, Manager shall only be entitled to retain that portion of its condemnation
award which is necessary to compensate Manager for its lost management fees for
the remainder of the Term. Manager shall promptly remit any additional amount to
Owner or Property Owner. In the event any jurisdiction would permit both Manager
and Owner and/or Property Owner to seek an award for their loss of business
interests (respectively), this section shall not prohibit Owner and/or Property
Owner from making a separate claim therefor.


ARTICLE XI


REPRESENTATIONS


11.01 Manager's Representations. The Manager covenants, represents and warrants
as follows:


11.01.1 Qualified Lodging Facility. During the Term of this Agreement from and
after the Commencement Date, the Manager shall qualify as an "eligible
independent contractor" as defined in Section 856(d)(9) of the Internal Revenue
Code of 1986, as amended (the "Code"). To that end, during the Term of this
Agreement, the Manager:


(i) shall not permit wagering activities to be conducted at or in connection
with the Hotel;


(ii) shall not own, directly or indirectly (within the meaning of Section
856(d)(5) of the Code), more than 35% of the shares of Owner or its Affiliates;


(iii) shall be actively engaged in the trade or business of operating "qualified
lodging facilities" (defined below) for persons who are not "related persons"
within the meaning of Section 856(d)(9)(F) of the Code with respect to Owner or
its Affiliates ("Unrelated Persons"). In order to meet this requirement, the
Manager agrees that it (i) shall derive at least 10% of both its revenue and
profit from operating "qualified lodging facilities" for Unrelated Persons and
(ii) shall comply with any regulations or other administrative guidance under
Section 856(d)(9) of the Code with respect to the amount of hotel management
business with Unrelated Persons that is necessary to qualify as an "eligible
independent contractor" within the meaning of such Code section (so long Owner
has advised the Manager in writing of such regulations or other administrative
guidance).


A "qualified lodging facility" is defined in Section 856(d)(9)(D) of the Code
and means a "lodging facility" (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with such facility. A "lodging facility" is a
hotel, motel or other establishment more than one-half of the dwelling units in
which

25



--------------------------------------------------------------------------------



are used on a transient basis, and includes customary amenities and facilities
operated as part of, or associated with, the lodging facility so long as such
amenities and facilities are customary for other properties of a comparable size
and class owned by other owners unrelated to Owner or its Affiliates.


11.01.2 Rents from Real Property. Subject to section 4.01 hereof, during the
Term of this Agreement from and after the Commencement Date, the Manager shall
not sublet the Hotel or enter into any similar arrangement on any basis such
that the rental or other amounts to be paid by the sublessee thereunder would be
based, in whole in part, on either (i) the net income or profits derived by the
business activities of the sublessee or (ii) any other formula such that any
portion of the rent would fail to qualify as "rents from real property" within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto.


11.01.3 Neither Manager, nor any of its Affiliates (or any of their respective
principals, partners, employees, or funding sources), is nor will become (i) a
person designated by the U.S. Department of Treasury's Office of Foreign Assets
Control as a "specially designated national or blocked person" or similar
status, (ii) owned or controlled by a specially designated national or blocked
person, (iii) a person described in Section 1 of U.S. Executive Order 13224
issued on September 23, 2001; (iv) a person otherwise identified by a government
or legal authority as a person with whom Owner or Manager is prohibited from
transacting business; (v) directly or indirectly owned or controlled by the
government of any country that is subject to an embargo by the United States
government; or (vi) a person acting on behalf of (A) a government of any country
that is subject to an embargo by the United States government or (B) a specially
designated national or blocked person. Manager agrees that it will notify Owner
in writing immediately upon the occurrence of any event which would render the
foregoing representations and warranties contained in this Section incorrect.


11.01.4 Manager (i) is familiar with the United States Foreign Corrupt Practices
Act, 15 U.S.C. §§ 778dd-2 (the “FCPA”), a copy of which is available at
http://www.usdoj.gov/criminal/fraud/fcpa.html, and the purposes of the FCPA, and
in particular, the FCPA’s prohibition of the payment or the gift of any item of
value, either directly or indirectly, by a company organized under the laws of
the United States of America, or any of its states, to an official of a foreign
government for the purpose of influencing an act or decision in such person’s
official capacity, or inducing such person to use influence with the foreign
government to assist a company in obtaining or retaining business for, with, or
in that foreign country or directing business to any person or company or
obtaining an improper advantage, and (ii) has not taken, and during the Term of
this Agreement it will not take, any action that would constitute a violation of
the FCPA or any similar law.


11.01.5 Manager is a limited liability company validly existing and in good
standing under the laws of the State of Delaware, with full right, power and
authority to enter into this Agreement and to perform its obligations hereunder.


11.01.6 This Agreement has been duly and validly executed and delivered by and
on behalf of Manager, and, assuming the due authorization, execution and
delivery thereof by and on behalf of Owner, constitutes a valid, binding and
enforceable obligation of Manager

26



--------------------------------------------------------------------------------



enforceable in accordance with its terms, except to the extent such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws of general application affecting the rights
of creditors in general.


11.01.7 Neither the execution and delivery hereof, nor the taking of any actions
contemplated hereby, will conflict with or result in a breach of any of the
provisions of, or constitute a default, event of default or event creating a
right of acceleration, termination or cancellation of any obligation under, any
instrument, note, mortgage, contract, judgment, order, award, decree or other
agreement or restriction to which Manager is a party or by which Manager is
otherwise bound.


11.01.8 Termination for Failure of Representations. In the event that the
foregoing representations become false, Owner shall have the rights afforded by
Section 8.01 herein, and Manager shall have the benefit of any cure period
offered therein.


11.02 Representations of Owner. The Owner covenants, represents and warrants as
follows:


(a) Property Owner is the owner of the Hotel and Owner has full power and
authority to enter into this Agreement;


(b) As of the Commencement Date, the Hotel is zoned for use as a hotel, motor
hotel or resort, and all necessary governmental and other permits and approvals
for such use and for the food and beverage (including the sale and service of
liquor, if applicable) operations of the Hotel have been obtained and are in
full force and effect (or, in the case of liquor, if the required licenses have
not been obtained, an interim beverage agreement has been negotiated and
implemented); and


(c) Throughout the term of this Agreement from and after the Commencement Date,
the Owner will arrange for the payment, keeping, observation and performance of
all payments, terms, covenants, conditions and obligations under any lease or
other concession, any deed of trust, mortgage or other security agreement, and
any real estate taxes or assessments covering or affecting the Hotel, unless
compliance with or payment thereof is, in good faith, being contested and
enforcement thereof is stayed.


ARTICLE XII


GENERAL PROVISIONS


12.01 Purchases from Manager and Manager's Affiliates. In purchasing goods,
supplies, equipment and services for the Hotel, including, without limitation,
Operating Supplies, Operating Equipment, insurance and long distance telephone
services, Manager may utilize purchasing procurement services of affiliates of
Manager and/or other group buying techniques involving Other Managed Hotels, as
well as other hotels operated by Manager and its Affiliates, provided that the
cost thereof shall be competitive with that which would be charged by non­
affiliated third party vendors in an arms-length transaction. In such event,
such affiliates and/or

27



--------------------------------------------------------------------------------



Manager (as the case may be) may receive and retain a fee or other compensation
from vendors and service providers for their services in making the benefit of
volume purchases available to the Hotel or negotiating and implementing the
arrangements with such vendors or providers, provided that Manager shall refund
to Owner on an annual basis the Hotel’s reasonably allocable share of any such
fee or other compensation charged or retained by Manager or its affiliates.


12.02 Budgets. In preparing all budgets and Operating Budgets to be submitted to
Owner hereunder, including, without limitation, the Capital Renewals Budgets
under Section 4.02, Manager shall base its estimates upon the most recent and
reliable information then available, taking into account the location of the
Hotel and its experience in other comparable hotels. Manager reserves the right,
and shall have the obligation, to update and revise any such budgets and
Operating Budgets from time to time during the periods covered thereby to
reflect variables and events not reasonably within the control of Manager. All
such updates and revisions of the Capital Renewals Budget and the Operating
Budgets (to the extent any such changes in the Operating Budgets indicate
shortfalls which would necessitate a need for additional working capital to be
provided by Owner) shall be submitted, together with reasonable explanations of
the reasons for such charges, to Owner for its approval. Owner agrees that it
shall promptly reply to any such submissions giving its approval or stating the
grounds on which it is withholding its approval.


12.03 Indemnities.


12.03.1 Indemnification to Manager. Owner shall indemnify and hold Manager
harmless from and against any and all actions, suits, claims, penalties, losses,
damages and expenses, including reasonable attorneys' fees, based upon or
arising out of Manager's performance of its services hereunder, or out of any
occurrence or event happening in or about the Hotel or occurring in connection
with the operation or development thereof, including any alleged breach, or
investigation relating to a possible breach, of any Legal Requirement
(collectively "Claims"), except to the extent such Claims are based upon
Manager's gross negligence, willful misconduct, breach of contract or failure to
act in good faith, and except to the extent such Claims are based upon Manager’s
employment practices.


12.03.2 Indemnification To Owner. Manager shall indemnify and hold Owner
harmless from and against any and all Claims which Owner may suffer, sustain or
incur arising from, or based upon Manager's gross negligence, willful
misconduct, breach of contract or failure to act in good faith, and to the
extent such Claims are based upon Manager’s employment practices.


12.03.3 Intentionally Deleted.


12.03.4 Indemnified Parties. The indemnities contained in this Section 12.03
shall run to the benefit of both Manager and Owner and their respective
Affiliates and the directors, partners, members, managers, officers and
employees of Manager and Owner and their respective Affiliates.


12.03.5 Intentionally Deleted.

28



--------------------------------------------------------------------------------





12.03.6 Survival. The provisions of Section 12.03 shall survive any
cancellation, termination or expiration of this Agreement and shall remain in
full force and effect until such time as the applicable statute of limitation
shall cut off all demands, claims, actions, damages, losses, liabilities or
expenses which are the subject of the provisions of this Section 12.03.


12.04 Arbitration of Financial Matters.


12.04.01 Matters to be Submitted to Arbitration. In the case of a dispute with
respect to any of the following matters, either party may submit such matter to
arbitration which shall be conducted by the Accountants (as hereinafter defined
in Subsection 12.04.2):


(a)     computation of the Base Management Fee;


(b)     reimbursements due to Manager under the provisions of Section 4.07;
 
(c)     any adjustment in dollar amounts of insurance coverages required to be
maintained; and


(d)     any dispute concerning the approval of a Operating Budgets or a Capital
Budget.


12.04.2 The Accountants. The "Accountants" shall be one of the "Big Four" firms
of certified public accountants of recognized national standing, i.e.,
PricewaterhouseCoopers, Ernst & Young, KPMG Peat Marwick, and Deloitte and
Touche (or the successors thereto) notwithstanding any existing relationships
which may exist between Owner and such accounting firms or Manager and such
accounting firms. The party desiring to submit any matter to arbitration under
Subsection 12.04.1 shall do so by written notice to the other party, which
notice shall set forth the items to be arbitrated and such party's choice of one
of the four (4) accounting firms. The party receiving such notice shall within
fifteen (15) days after receipt of such notice either approve such choice, or
designate one of the remaining firms by written notice back to the first party,
and the first party shall within fifteen (15) days after receipt of such notice
either approve such choice or disapprove the same, and the same procedure shall
be followed until the parties approve one of such firms or there is only one
remaining firm not designated by either party. If both parties shall have
approved one of the firms under the preceding sentence, then such firm shall be
the "Accountants" for the purposes of arbitrating the dispute; if the parties
are unable to agree on an accounting firm, then the remaining firm, which was
not designated by either party, shall be the "Accountants" for such purpose. The
Accountants shall be required to render a decision in accordance with the
procedures described in Subsection 12.04.3 within fifteen (15) days after being
notified of their selection. The fees and expenses of the Accountants will be
paid by the non-prevailing party.


12.04.3 Procedures. In all arbitration proceedings submitted to the Accountants,
the Accountants shall be required to agree upon and approve the substantive
position advocated by Owner or Manager with respect to each disputed item. Any
decision rendered by the

29



--------------------------------------------------------------------------------



Accountants that does not reflect the position advocated by Owner or Manager
shall be beyond the scope of authority granted to the Accountants and,
consequently, may be overturned by either party. All proceedings by the
Accountants shall be conducted in accordance with the Uniform Arbitration Act,
except to the extent the provisions of such act are modified by this Agreement
or the mutual agreement of the parties. Unless otherwise agreed, all arbitration
proceedings shall be conducted at the Hotel.


12.05 Attorneys' Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable costs and
expenses, including without limitation, reasonable attorneys' fees.


12.06 Intentionally Omitted.


12.07 No Restriction. Owner agrees that Manager has and shall retain the right
to own, have an ownership interest in, develop, operate, manage, license,
franchise, sell or rent other hotels or inns of any kind, or shared ownership
projects commonly known as vacation ownership or time-share ownership projects
(or similar real estate projects), under the "Manager" or other name and
wherever located except on the Land under this Agreement, and nothing contained
in this Agreement shall prohibit or limit Manager from engaging in any such
activities, which shall not give rise to any liability for claims relating to
unfair competition and/or breach of the implied covenant of good faith and fair
dealing.


12.08 Major Capital Improvements.


12.08.1 Major Capital Improvements. Any program of capital improvements,
involving an addition to the Hotel, or designed to substantially upgrade or
change the nature or image of the Hotel (as opposed to a renovation or
refurbishing which takes place as part of the normal or cyclical upkeep of the
Hotel), shall be deemed to be a "Major Capital Improvement." Major Capital
Improvements will be undertaken only at the request of Owner, whether on its own
initiative or at the suggestion of Manager, and in any event shall not be
included in the Capital Renewals Budgets.


12.08.2 Development. The development of any Major Capital Improvement shall be
the responsibility of Owner and shall be paid for out of separate funds of
Owner.


12.08.3 Prohibition on Casinos. In no event shall a casino be added to the
Premises or built as a separate structure on any portion of the Land; nor shall
any casino or gaming operations be conducted on the Premises.


12.09 Force Majeure. If act of God, acts of war, acts of terrorism, civil
disturbance, labor strikes, governmental action, including the revocation of any
material license or permit necessary for the operation contemplated in this
Agreement where such revocation is not due to Manager's fault, or any other
causes beyond the control of Manager shall, in Manager's reasonable opinion,
have a significant adverse effect upon the operations of the Hotel, then Manager
shall be entitled to terminate this Agreement upon sixty (60) days' written
notice from the date of such event; provided, however, such termination shall
not be effective if the event giving rise to the

30



--------------------------------------------------------------------------------



termination has been cured to the reasonable satisfaction of Manager within such
sixty (60) day period.


12.10 Notices. Except as otherwise provided in this Agreement, all notices,
demands, requests, consents, approvals and other communications (herein
collectively called "Notices") required or permitted to be given hereunder, or
which are to be given with respect to this Agreement, shall be in writing sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed to the party to be so notified as follows:
 
If to Owner:


[_____________________]
c/o American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Jonathan Mehlman
with a copy to:


American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Legal Department


If to Manager:


American Realty Capital Hospitality Grace Portfolio, LLC
c/o American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Jonathan Mehlman
with a copy to:


American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Legal Department


Any Notice shall be deemed delivered upon receipt. Either party may at any time
change the addresses for Notices to such party by mailing a Notice as aforesaid.
Notices may also be delivered by (i) hand, (ii) special courier, or (iii)
telegram, telex or other electronic written communication, provided that in
utilizing any form of delivery authorized by clause (iii) of this sentence,
receipt of such notice must be acknowledged by the addressee through appropriate
written communication.


12.11 No Lease, Partnership or Joint Venture. Nothing contained in this
Agreement shall be construed to be or create a lease, partnership or joint
venture between Owner, its successors

31



--------------------------------------------------------------------------------



or assigns, on the one part, and Manager, its successors and assigns, on the
other part. Manager is an independent contractor of the Owner.


12.12 Modification and Changes. This Agreement cannot be changed or modified
except by another agreement in writing signed by the party sought to be charged
therewith, or by its duly authorized agent.


12.13 Understandings and Agreements. This Agreement constitutes all of the
understandings and agreements of whatsoever nature or kind existing between the
parties with respect to Manager's management of the Hotel. The parties each
hereby acknowledge, represent and agree that in entering into this Agreement,
they are not relying upon any statement, representation or promise, or the
failure to make any statement, representation or promise, of any other party (or
of any officer, agent, employee, representative or attorney for any other
party), in executing this Agreement except as expressly stated herein. The
Preliminary Statements set forth at the outset of this Agreement are hereby
incorporated in the Agreement.


12.14 Headings. The Article, Section and Subsection headings contained herein
are for convenience and reference only and are not intended to define, limit or
describe the scope or intent of any provision of this Agreement.


12.15 Consents. Except as specifically otherwise provided in this Agreement,
each party agrees that it will not unreasonably withhold any consent or approval
requested by the other party pursuant to the terms of the Agreement, and that
any such consent or approval shall not be unreasonably delayed or qualified.
Similarly, each party agrees that any provision of this Agreement which permits
such party to make requests of the other party, shall not be construed to permit
the making of unreasonable requests.


12.16 Survival of Covenants. Any covenant, term or provision of this Agreement
which, in order to be effective, must survive the termination of this Agreement,
shall survive any such termination.


12.17 Third Parties. Except as provided in Section 4.01 and Section 12.22
hereof, none of the obligations hereunder of either party shall run to or be
enforceable by any party other than the party to this Agreement or by a party
deriving rights hereunder as a result of an assignment permitted pursuant to the
terms hereof.


12.18 Waivers. No failure by Manager or Owner to insist upon the strict
performances of any covenant, agreement, term or condition of this Agreement, or
to exercise any right or remedy consequent upon the breach thereof, shall
constitute a waiver of any such breach or any subsequent breach of such
covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.



32



--------------------------------------------------------------------------------



12.19 Partial Invalidity. Any provision of this Agreement prohibited by law or
by court decree in any locality or state shall be ineffective to the extent of
such prohibition without in any way invalidating or affecting the remaining
provisions of this Agreement, or without invalidating or affecting the
provisions of this Agreement within the states or localities where not
prohibited or otherwise invalidated by law or by court decree. Further, in the
event that any provision of this Agreement shall be held unenforceable by virtue
of its scope, but may be made enforceable by a limitation thereof, such
provision shall be deemed to be amended to the minimum extent necessary to
render it enforceable under the laws of the jurisdiction in which enforcement is
sought.


12.20 Applicable Law. This Agreement shall be construed and be governed by the
laws of the State in which the Premises are located.


12.21 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


12.22 Subordination. This Agreement shall be subordinate to any mortgage
encumbering the Hotel, and Manager agrees to enter into a lender-manager
agreement with respect to the Hotel, which agreement shall contain reasonable
lender-manager provisions, including, without limitation, Manager's
acknowledgement that its real estate interest in and to the Hotel, if any,
created by this Agreement is subordinate to any mortgage encumbering such Hotel,
including providing any purchaser of such Hotel at a foreclosure sale or
deed-in-lieu of foreclosure (including the lender) with the right to terminate
this Agreement with respect to such Hotel; provided, however, in no event will
Manager agree to subordinate or waive its right to receive fees, reimbursements
or indemnification payments under this Agreement arising prior to termination
(but (a) if this Agreement is terminated by the lender or such purchaser with
respect to such Hotel, Manager shall not look to the lender for payment of such
fees, reimbursements or indemnification payments and Manager's right to receive
such fees, reimbursements or indemnification payments shall be subordinated to
the lender's rights and (b) if this Agreement is not terminated by the lender or
such purchaser with respect to such Hotel, then such fees, reimbursements or
indemnification payments shall be payable by the lender or such purchaser).


12.23 Compliance with License Agreement. During the Term of this Agreement and
so long as the Hotel is operating pursuant to the License Agreement, the
following provisions shall apply to the Hotel:


A.
Subject to the provisions of this Agreement, Owner and Manager acknowledge and
agree that the Manager shall have the authority for the day-to-day management of
the Hotel;



B.
Subject to the provision by Owner of sufficient funds to so comply, the Manager
will operate the Hotel during the Term of this Agreement in strict compliance
with the License Agreement (specifically including, but not limited to, Owner's
obligation to pay any and all fees, charges and contributions set forth in the
License


33



--------------------------------------------------------------------------------



Agreement) and Manager shall keep the License Agreement in full force and effect
throughout the term of this Agreement;


C.
Except in extraordinary circumstances, such as theft or fraud on the part of the
Manager or default by Owner under the License Agreement caused by the Manager
for which the Owner needs to promptly remove the Manager from the Hotel, this
Agreement shall not be terminated by Owner without at least ten (10) days' prior
written notice to Franchisor or to any other applicable franchisor;



D.
If there are conflicts between any provision(s) of this Agreement and the
License Agreement, the provision(s) of the License Agreement shall govern and
control; and



E.
Manager and Owner acknowledge that the License Agreement permits Franchisor (or
any other applicable franchisor) to communicate directly with the Manager
regarding day-to-day operation of the Hotel.



F.
Manager agrees to accept, abide by and be subject to all rules, regulations,
inspections and requirements of Franchisor.



G.
If the License Agreement shall terminate, Manager shall cease operating the
Hotel under the applicable brand.



H.
Notwithstanding the consent of Franchisor to this Agreement, Owner and all
guarantors, if any, shall remain liable to Franchisor under the terms of the
License Agreement.



I.
Intentionally Deleted





Nothing in this Agreement shall be interpreted in a manner which would either
(i) relieve Owner of any of its obligations under the License Agreement or (ii)
prevent Owner from validly contesting provisions of the License Agreement.


12.24     Closing Contingency. This Agreement will only become effective with
respect to each Hotel upon the later to occur of (1) the approval of this
Agreement by the holder of the Mortgage (or its servicer or other agent) as
required under the terms of the Mortgage; and (2) the successful closing of the
purchase and sale of such Hotel by Property Owner, which such later occurring
date (the “Commencement Date”) will be documented in a writing from Owner to
Manager at least 30 days in advance.


12.25    Confidentiality.


Owner and Manager agree that the terms, conditions, and provisions set forth in
this Agreement are strictly confidential. Further, the parties agree to keep
strictly confidential any information of a proprietary or confidential nature
about or belonging to the other party, or to

34



--------------------------------------------------------------------------------



any Affiliate of such other party, to which such party gains or has access by
virtue of the relationship between the parties. Except as disclosure may be
required to obtain financing for the Hotel, or as may be required by law or by
the order of any government, regulatory authority, or tribunal or otherwise to
comply with Legal Requirements (including, as necessary, to obtain licenses,
permits, and other public approvals required for the operation of the Hotel),
each party shall make commercially reasonable efforts to ensure that the
information described in this Section 12.25 is not disclosed to any outside
person or entities (including any announcements to the press) without the prior
approval of the other party. It is understood and agreed that this Section 12.25
is not intended to prohibit or limit disclosure of the matters set forth in this
Section 12.25 by Owner or Manager (i) to their respective officers, directors,
employees, financial advisors, attorneys, accountants, potential lenders,
consultants, and representatives on a need-to-know basis, or (ii) as required by
any governmental agency or any federal or state law or regulation, or (iii) as
required pursuant to the rules of any exchange or securities system on which
such party’s (or any of its Affiliates’) shares are traded, or (iv) to the
extent legally compelled by legal process. The obligations of this Section 12.25
shall survive any termination of this Agreement for one (1) year following such
termination and shall thereafter terminate.


12.26    Environmental Matters.


A.    For purposes of this Section 12.26, “hazardous materials” means any
substance or material containing one or more of any of the following: “hazardous
material,” “hazardous waste,” “hazardous substance,” “regulated substance,”
“petroleum,” “pollutant,” “contaminant,” or “asbestos,” as such terms are
defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring, or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees, or employees of the Hotel.
B.    Regardless of whether or not a given hazardous material is permitted on
the Hotel premises under applicable environmental law, Manager shall only bring
on the premises such hazardous materials as are needed in the normal course of
business of the Hotel. Manager shall indemnify, defend, and hold harmless Owner
and its Affiliates (and their respective directors, officers, shareholders,
employees and agents) from and against all loss, costs, liability, and damage
(including, without limitation, engineers’ and attorneys’ fees and expenses, and
the cost of litigation) arising from the placing, discharge, leakage, use, or
storage of hazardous materials in violation of applicable environmental laws on
the Hotel premises or in the Hotel by Manager during the Term of this Agreement.
C.    In the event of the discovery of hazardous materials (as such term may be
defined in any applicable environmental law) on the Hotel premises or in the
Hotel during the Term of this Agreement, Owner shall (except to the extent such
removal is Manager’s responsibility pursuant to Section 12.26 B) promptly
remove, if required by applicable environmental law, such hazardous materials,
together with all contaminated soil and containers, and shall otherwise remedy
the problem in accordance with all environmental laws. Owner shall (except to
the extent that the removal of such hazardous materials is Manager’s
responsibility pursuant to Section 12.26 B) indemnify, defend, and hold

35



--------------------------------------------------------------------------------



harmless Manager and its Affiliates (and their respective directors, officers,
shareholders, employees and agents) from and against all loss, costs, liability,
and damage (including, without limitation, engineers’ and attorneys’ fees and
expenses, and the cost of litigation) arising from the presence of hazardous
materials on the Hotel premises or in the Hotel. All costs and expenses of the
removal of hazardous materials pursuant to this Section 12.26 C, and of
compliance with all environmental laws, and any amounts paid to Manager pursuant
to the indemnity set forth above, shall be paid by Owner from its own funds, not
as a Hotel operating expense.


12.27    Equity and Debt Offerings.


Neither Owner nor Manager (as an “issuing party”) shall make reference to the
other party (the “non-issuing party”) or any of its Affiliates in any
prospectus, private placement memorandum, offering, offering circular, or
offering documentation related thereto (collectively referred to as the
“Prospectus”), issued by the issuing party, unless the non-issuing party has
received a copy of all such references. In no event will the non-issuing party
be deemed a participant or sponsor of the offering described in any such
Prospectus, nor will it have any responsibility for the issuing party’s
obligations in connection with such offering or for the Prospectus, and the
Prospectus shall affirmatively so state. The issuing party shall not include any
proprietary mark or proprietary materials of the non-issuing party and shall not
include a summary of this Agreement without prior written consent of the
non-issuing party. The Prospectus shall further disclose that the non-issuing
party has made no representations, warranties, or guarantees whatsoever with
respect to any of contents of or the materials contained in the Prospectus or
the Prospectus itself. The issuing party shall only make use of any forecasts,
annual plans or projections prepared in the issuing party’s name (or the names
of any of the issuing party’s Affiliates). The issuing party shall indemnify,
defend, and hold harmless the non-issuing party and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) from and
against all loss, costs, liability, and damage (including attorneys’ fees and
expenses, and the cost of litigation) arising out of any Prospectus or the
offering described therein. Notwithstanding any of the foregoing, Property
Owner, its Affiliates, AR Capital, LLC, Realty Capital Securities, LLC, or any
lender making a loan secured by the Hotel (individually and collectively, a
“Disclosing Party”) may reference Manager and/or Sub-Manager as the manager of
the Hotel in any Prospectus, provided such Disclosing Party shall not disclose
anything other than the name of the Manager and/or Sub-Manager (without the use
of any proprietary marks or materials) without the prior written consent of
Manager (not to be unreasonably withheld).


SIGNATURE PAGE FOLLOWS

36



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed, all as of the day and year first above written.


OWNER:


[Owner],
a Delaware limited liability company


    
By: _______________________________
Name:    
Title:    
Date:


[Owner],
a Delaware limited partnership


    
By: _______________________________
Name:    
Title:    
Date:


MANAGER:


American Realty Capital Hospitality Grace Portfolio, LLC,
a Delaware limited liability company




By: __________________________
Name:    
Title:     
Date:




























--------------------------------------------------------------------------------




MANAGEMENT FEE RIDER


A    Gross Operating Revenues. The term Gross Operating Revenues as used in this
Agreement shall mean all receipts, revenues, income and proceeds of sales of
every kind received by Manager directly or indirectly from the operation of the
Hotel. Gross Operating Revenues shall exclude all sales and excise taxes and any
similar taxes collected as direct taxes payable to taxing authorities;
gratuities or service charges collected for payment to and paid to employees;
credit or refunds to guests; proceeds of insurance, save and except for proceeds
of insurance with respect to use and occupancy or business interruption
insurance; proceeds of sales of real estate and/or furniture, fixtures and
equipment; proceeds of refinancings; and proceeds of condemnation.


B.     RevPar Share Index. The term "RevPar Share Index" as used in this
Agreement shall mean the Competitive Set RevPar Index as reported by Smith
Travel Research. The Competitive Set included in the STR reports shall be the
Competitive Set in existence at the time this Agreement is executed and shall be
attached hereto as Exhibit "A" to Management Fee Rider and may not be changed
except by the mutual agreement of the Owner and the Manager.


C.     Base Management Fee. During each Calendar Year after the Commencement
Date (and for a fraction of any partial Calendar Year), in consideration of the
services Manager is to render under this Agreement, Manager will be paid a fee
(“Base Management Fee”) at the rate of Four Percent (4%) of Gross Operating
Revenues of the Hotel per Calendar Year; provided, however, that twenty-five
percent (25%) of the Base Management Fee (i.e., an amount equal to one percent
(1%) of Gross Operating Revenues of the Hotel per Calendar Year (such amount,
the “Subordinated Portion of the Base Management Fee”)) shall be payable only to
the extent that (1) there is no “Triggering Period” that has occurred and is
then continuing; and (2) there is sufficient Available Cash to pay such amount
(which such amount will then be paid out of such Available Cash and from no
other source). For purposes of this Section C, the term “Triggering Period”
shall have the meaning set forth in that certain Loan Agreement, dated as of
[________], among [____] as Lender; and [______] as Borrower (including any
assignment thereof, the “Loan Agreement”), and “Available Cash” shall have the
meaning set forth in Section 6.11.1(xiii) of the Loan Agreement. To the extent
that the Subordinated Portion of the Base Management Fee is not payable with
respect to any given Calendar Year or portion thereof, the unpaid amount shall
accrue and shall be payable in future Calendar Years, to the extent, during such
future Calendar Year, that (1) there is no “Triggering Period” that has occurred
and is then continuing; and (2) there is sufficient Available Cash to pay such
accrued amount after paying the Subordinated Portion of the Base Management Fee
with respect to such future Calendar Year. The Base Management Fee – excepting
only the Subordinated Portion of the Base Management Fee – will be paid in
installments by deducting such fee from Gross Operating Revenues of the Hotel
immediately following each Accounting Period at the rate of the corresponding
percentage of Gross Operating Revenues for that Accounting Period. At the end of
each Accounting Period, an adjustment will be made on a cumulative year-to-date
basis, if necessary, and all sums due either the Manager or Owner shall be paid
immediately. Notwithstanding anything to the contrary contained herein and in
any sub-management agreement, any management fee due to a Sub-Manager under a
sub-management agreement shall be paid by Manager to Sub-Manager from the Base
Management Fee or Incentive

               

--------------------------------------------------------------------------------




Fee due to Manager under this agreement. Notwithstanding anything to the
contrary contained herein, if the Subordinated Portion of the Base Management
Fee shall be due to Management Company pursuant to the terms set forth herein,
such Subordinated Portion of the Base Management Fee shall accrue but shall not
be payable to the Management Company until such time as (x) the Borrowers have
reserved in the Future PIP Reserve Account (as defined in the Loan Agreement) a
cash deposit in an amount equal to all outstanding Future PIP Reserve Funds (as
defined in the Loan Agreement) guaranteed by that certain Payment Guaranty (PIP
Reserve Funds), dated on or about [________], by [_________] [a Maryland
corporation], for the benefit of Lender (the “Guaranteed PIP Funds”), or (y)
Borrowers shall have completed all PIP Work and paid all Approved Future PIP
Expenses in connection with the Guaranteed PIP Funds with the Future PIP Reserve
Funds in accordance with the Loan Documents or as otherwise agreed to by Lender.


D.     Accounting Fee. In addition to the Base Management Fee, the Manager shall
be paid a fee for centralized accounting services (the "Accounting Fee") equal
to the amount charged by Manager monthly for all Manager's managed hotels based
on the type of hotel managed per Accounting Period during the Term of this
Agreement and for one (1) Accounting Period after the applicable termination of
this Agreement with respect to the Hotel. The Accounting Fee shall be set
annually and is intended to be a break­ even fee for the accounting department.
Such centralized accounting services consist of the processing of daily
accounting transactions necessary for the preparation of the monthly financial
statements, including general ledger, accounts payable, payroll (in conjunction
with the payroll processing firm) and banking. In addition, the following
expenses are included in the annual accounting fee:


a. express mail and regular postage for items sent specifically to or on behalf
of the Hotel, which would include accounts payable checks, weekly invoices and
accounting information to and from the Hotel, payroll checks, payroll reports
and other documents necessary for the efficient operation of the Hotel;


b. telephone and fax costs specifically for the Hotel; and


c. costs of photocopying specifically for the Hotel.


However, Owner is responsible for all payroll processing firm fees associated
with processing the hotel's payroll as well as any banking service charges for
operating and maintaining the bank account or accounts for the hotel.


E.    Revenue Management and E-Commerce Fee. In addition to the above fees,
unless/until Owner elects (upon written notice) to stop participating, the
Manager shall provide and shall be paid a fee for revenue management and
e-commerce services (the “Revenue Management and E-Commerce Fee”) based on all
of Manager’s actual costs associated with such services for all hotels served by
Manager for which such services are provided, which shall be allocated to the
Hotel based on the amount of revenues generated by the Hotel relative to the
total revenues managed by Manager for which such services are provided. This fee
will be paid in estimated monthly installments, subject to a true-up calculation
and payment at year end. Such costs will be addressed in each Annual Budget.

               

--------------------------------------------------------------------------------






Such services include:


Rooms Inventory Management


MARSHA Maintenance
¨ Rate program maintenance


Inventory Management - Rooms
¨ Rooms Restrictions and Authorizations
¨ Group Room Block Maintenance- Marsha
¨ One Yield Supply Maintenance
¨ MarRFP Update and Maintenance


One Yield Maintenance


Echannel Maintenance


Property Communication
¨ Front Desk Same Day Selling Strategy
¨ System Support/Training (log-ins, training, etc.)
¨ Calls, Emails from Property


Market Strategy


Cluster Pricing Strategy/Leadership
¨ Transient Benchmark
¨ Group (where applicable)


E-Commerce
¨ Strategy Recommendation
¨ Marketing Communications Coordination


Monthly Sales Strategy Calls with Properties
¨ Review revenue STAR performance
¨ Update revenue workbooks
¨ Next 90 days
¨ MRDW and key hotel reports



               